DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending and are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.
 
Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Closest prior art to the claimed invention include(s) US-20180075404-A1 to Hendrickson et al, US-20160292664- A1 to Gilfoyle et al, US-20160092969- A1 to Gopalsamy et al, US-20150371316-A1 to Estelle et al, US-9406084-B2 to Havas et al, US-9064359-B2 to Lert, Jr. et al, and US-20160063604-A1 to Shaffer et al, and Lv et al (X. Lv, B. Fan, X. Wang and X. Zhao, "A modeling and simulation method of queue systems based on stateflow," 2016 3rd International Conference on Systems and Informatics (ICSAI), 2016, pp. 541-545, doi: 10.1109/ICSAI.2016.7811014.), and CN-103959310-A to Taniguchi et al. None of the prior art alone or in combination teach(es) the claimed invention as detailed in claims 1, 9, and 16; wherein the novelty is not in a single limitation, but rather in the combination of all limitations.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




Sincerely,

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624